       Case 1:20-cv-00101-JRH-BKE Document 6 Filed 10/06/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


ANUJ K. SAHA,


              Plaintiff,

       V.                                           CV 120-101


ASIT B. SAHA,


              Defendant



                                      ORDER




       Before      the   Court   is   Plaintiff's     Notice     of   Dismissal.


(Doc.       5.)   Upon   consideration,      dismissal    is     proper    under

Federal Rule of Civil Procedure 41(a). IT IS THEREFORE ORDERED

that    in   accordance     with    the   notice,   Plaintiff's       claims    are

DISMISSED WITH PREJUDICE.             The Clerk is directed to CLOSE this


case.



       ORDER      ENTERED   at   Augusta,   Georgia,     this             day    of

October, 2020.




                                       J.(RAHOAL HALL, CHIEF JUDGE
                                       UNITE^STATES DISTRICT COURT
                                            [ERN DISTRICT OF GEORGIA
